DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,143,893. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US 11,143,893 is directed to a liquid crystal display having particular chromaticity coordinate difference between first and second flexible substrates whereas the instant application claims the same chromaticity coordinate difference without claiming a liquid crystal display; therefore, claim 1 of the instant application is broader than claim 1 of US 11,143,893. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita (US Publication No.: US 2015/0092133 A1) in view of Suzuri et al (US Publication No.: US 2014/0021462 A1, “Suzuri”).
Regarding Claim 1, Kajita discloses a display device (Figure 3) comprising:
A first substrate (Figure 3, first substrate SUB1);
A second substrate (Figure 3, second substrate SUB2);
An electrode layer formed on the first substrate (Figure 3, electrode PIT);
A TFT circuit formed on the first substrate (Figure 3, TFT; Paragraph 0040); wherein
The first substrate has a first light transmission chromaticity coordinates (x1, y1), the second substrate has a second light transmission chromaticity coordinates (x2, y2), and

Kajita fails to disclose that the first and second substrates are flexible substrates.
However, Suzuri discloses a similar display that uses flexible substrates (Suzuri, Paragraph 0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as disclosed by Kajita to include flexible substrate as disclosed by Suzuri. One would have been motivated to do so for the purpose of achieving storage stability in high temperatures and suppressing change in chromaticity (Suzuri, Paragraph 0120). 

Regarding Claim 2, Kajita in view of Suzuri discloses the display device of claim 1, wherein the first flexible substrate comprises a multi-layer structure, and the second flexible substrate comprises a second multi-layer structure (Kajita, Figure 3, first substrate SUB1 and second substrate SUB2 have multi-layer structures). 

Regarding Claim 9, Kajita in view of Suzuri discloses the display device of claim 1, wherein the x1-x2≥.002 and the y1-y2≥.002 (Kajita, Paragraph 0041; Figure 5). 

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita in view of Suzuri in further view of Saeki et al (US Publication No.: US 2017/0309844 A1, “Saeki”).
Regarding Claim 3, Kajita in view of Suzuri discloses the display device of claim 2.
Kajita fails to disclose that the first multi-layer structure comprises a polymer layer.
However, Saeki discloses a similar display where the first multi-layer structure comprises a polymer layer (Saeki, Figure 5, first multi-layer structure 20 comprises polymer layer 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-layer structure as disclosed by Kajita to include a polymer layer as disclosed by Saeki. One would have been motivated to do so for the purpose of improving visibility and reducing clarity defects (Saeki, Paragraph 0283). 

Regarding Claim 4, Kajita in view of Suzuri and Saeki discloses the display device of claim 3.
Kajita fails to disclose that the first multi-layer structure further comprises a buffer layer.
However, Saeki discloses a similar display where the first multi-layer structure further comprises a buffer layer (Saeki, Figure 5, buffer layer 11 or 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-layer structure as disclosed by Kajita to include a buffer layer as disclosed by Saeki. One would have been motivated to do so for the purpose of improving visibility and reducing clarity defects (Saeki, Paragraph 0283). 

Regarding Claim 5, Kajita in view of Suzuri discloses the display device of claim 2.
Kajita fails to disclose that the second multi-layer structure comprises a polymer layer.
However, Saeki discloses a similar display where the second multi-layer structure comprises a polymer layer (Saeki, Figure 5, second multi-layer structure 19 comprises polymer layer 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-layer structure as disclosed by Kajita to include a polymer layer as disclosed by Saeki. One would have been motivated to do so for the purpose of improving visibility and reducing clarity defects (Saeki, Paragraph 0283). 

Regarding Claim 6, Kajita in view of Suzuri and Saeki discloses the display device of claim 2.
Kajita fails to disclose that the second multi-layer structure comprises an optical film.
However, Saeki discloses a similar display where the second multi-layer structure comprises an optical film (Saeki, Figure 5, optical film 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-layer structure as disclosed by Kajita to include an optical film as disclosed by Saeki. One would have been motivated to do so for the purpose of improving visibility and reducing clarity defects (Saeki, Paragraph 0283). 

Regarding Claim 7, Kajita in view of Suzuri discloses the display device of claim 2.
Kajita fails to disclose a light-emitting diode disposed on the first multi-layer structure.
However, Saeki discloses a similar display comprising a light-emitting diode disposed on the first multi-layer structure (Saeki, Figure 5, light-emitting diode 12 or 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-layer structure as disclosed by Kajita to include a light-emitting diode as disclosed by Saeki. One would have been motivated to do so for the purpose of improving visibility and reducing clarity defects (Saeki, Paragraph 0283). 

	Regarding Claim 8, Kajita in view of Suzuri and Saeki discloses the display device of claim 7.
	Kajita fails to disclose that the light-emitting diode is an organic light-emitting diode.
	However, Saeki discloses a similar display where the light-emitting diode is an organic light-emitting diode (Saeki, Figure 5, organic light-emitting diode 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-layer structure as disclosed by Kajita to include an organic light-emitting diode as disclosed by Saeki. One would have been motivated to do so for the purpose of improving visibility and reducing clarity defects (Saeki, Paragraph 0283). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871